DETAILED ACTION
A complete action on the merits of claims 1-19 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 9-11, 16 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rontal (US Patent No. 7,749,221).
Regarding Claim 1, Rontal teaches a method for preventing inadvertent activation of an electrode pen (abstract), comprising:
mounting the electrode pen 10 to a connection member (connected through pin 24) of a stabilization system (combination of 21, 22, 24) having a track disposed along at least a portion of a longitudinal axis thereof (track is defined as “the course along which something moves or progresses” according to Merriam Webster dictionary; therefore, the area under the spring 21 in which the electrode moves along is here interpreted to be a track disposed along at least a portion of a longitudinal axis of the stabilization system),
slidably receiving a sleeve (14 and 16 seen in Figs. 1-2) on the track, the sleeve having a first end 14 receiving the electrode pen therein (the proximal end), and a second opposite end 16, permitting an electrode pen tip to extend therefrom (the distal end including an opening  20 for the electrode to extend therefrom); and
sliding the sleeve between a retracted position, where a trigger actuation opening in the sleeve (34 and 36) permits a user to activate a trigger of the electrode pen (the conductive section of electrode which connects to the triggers 30 and 32 creating a conductive connection and activation of the electrode is here interpreted to be a trigger) and the electrode pen tip extends beyond the second opposite end of the sleeve, and a non-retracted position, where the sleeve prevents access to the trigger (Col. 2, ll. 65-Col. 3, ll. 21).
Regarding Claim 2, Rontal teaches further comprising covering the electrode pen tip with the sleeve in the non-retracted position (Figs. 1-2).
Regarding Claim 3, Rontal teaches further comprising resiliently urging the sleeve into the non-retracted position when an absent of external force is present (by the use of spring 21 as disclosed in Col. 2, ll. 65-Col. 3, ll. 21).
Regarding Claim 4, Rontal teaches further comprising resiliently urging the sleeve into the non-retracted position when an absent of external force is present with a compression spring disposed within the sleeve adjacent the second opposite end (“When the trigger is released, the spring 21 retracts the electrode to within the housing and disconnects it from the associated RF generator”, see Col. 3, ll. 19-21).
Regarding Claim 9, Rontal teaches wherein the sleeve includes a raised portion (the section marked 14 in Fig. 2 is raised compared to the section marked 16), the raised portion (section 14) of the sleeve permitting the trigger of the electrode pen to fit thereunder (the area of the electrode contacting the electrical conductive trigger interpreted to be the trigger is placed under the raised portion 14 of the sleeve as seen in Fig. 2) when the sleeve is placed onto the electrode pen, the raised portion preventing access to the trigger when the sleeve is in the non-retracted configuration (Figs. 1-2).
Regarding Claim 10, Rontal teaches wherein the connection member wraps about at least a portion of the electrode pen when the electrode pen is secured therein (Figs. 1-2).
Regarding Claim 11, Rontal teaches a method for preventing inadvertent activation of an electrode pen (abstract), comprising:
mounting the electrode pen 10 to a connection member (connected through pin 24)  of a stabilization system (combination of 21, 22, 24)  having a track disposed along at least a portion of a longitudinal axis thereof (track is defined as “the course along which something moves or progresses” according to Merriam Webster dictionary; therefore, the area under the spring 21 in which the electrode moves along is here interpreted to be a track disposed along at least a portion of a longitudinal axis of the stabilization system),
slidably receiving a sleeve (14 and 16 seen in Figs. 1-2) on the track, the sleeve having a first end 14 receiving the electrode pen therein, and a second opposite end 16, permitting an electrode pen tip to extend therefrom (the distal end including an opening  20 for the electrode to extend therefrom);
sliding the sleeve between a retracted position, where a trigger actuation opening in the sleeve permits a user to activate a trigger of the electrode pen (the conductive section of electrode which connects to the triggers 30 and 32 creating a conductive connection and activation of the electrode is here interpreted to be a trigger) and the electrode pen tip extends beyond the second opposite end of the sleeve, and a non-retracted position, where the sleeve prevents access to the trigger (Col. 2, ll. 65-Col. 3, ll. 21);
covering the electrode pen tip with the sleeve in the non-retracted position (Figs. 1-2); and
urging the sleeve into the non-retracted position when an absent of external force is present on the sleeve (“When the trigger is released, the spring 21 retracts the electrode to within the housing and disconnects it from the associated RF generator”, see Col. 3, ll. 19-21).
Regarding Claim 16, Rontal teaches a method for automatically preventing inadvertent activation of an electrode pen 10 (abstract and Fig. 1), comprising:
mounting the electrode pen 10 to a connection member (connected through pin 24) of a stabilization system (combination of 21, 22, 24)  having a track disposed along at least a portion of a longitudinal axis thereof (track is defined as “the course along which something moves or progresses” according to Merriam Webster dictionary; therefore, the area under the spring 21 in which the electrode moves along is here interpreted to be a track disposed along at least a portion of a longitudinal axis of the stabilization system);
slidably receiving a sleeve on the track, the sleeve having a first end receiving the electrode pen therein, and a second opposite end, permitting an electrode pen tip to extend therefrom (the distal end including an opening  20 for the electrode to extend therefrom);
sliding the sleeve between a retracted position, where a trigger actuation opening in the sleeve permits a user to activate a trigger of the electrode pen (the conductive section of electrode which connects to the triggers 30 and 32 creating a conductive connection and activation of the electrode is here interpreted to be a trigger) and the electrode pen tip extends beyond the second opposite end of the sleeve, and a non-retracted position, where the sleeve prevents access to the trigger (Col. 2, ll. 65-Col. 3, ll. 21);
covering the electrode pen tip with the sleeve in the non-retracted position (Figs. 1-2); and
automatically moving the sleeve into the non-retracted position from the retracted position when a user removes a user-applied force to the sleeve (“When the trigger is released, the spring 21 retracts the electrode to within the housing and disconnects it from the associated RF generator”, see Col. 3, ll. 19-21).
Regarding Claim 19, Rontal teaches further comprising providing a flexible activation member (30, 32) above the trigger opening (34, 36), the flexible activation member movable by a user to activate the trigger when the sleeve is in the retracted position (Col. 2, ll. 53-Col. 3, ll. 29 and Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rontal.
Regarding Claims 6 and 13, Rontal teaches further comprising moving the sleeve 16 from the non-retracted position to the retracted position by reducing a distance between a resistance bar (spring 21), extending from a distal end of the stabilization system (Figs. 1-2); however, Rontal teaches triggers 30 and 32 attached to the sleeve and not a finger ring attached to the sleeve as claimed. It would have been an obvious matter of design choice to one having ordinary skill in the art prior to the effective filing date of the current invention to shape triggers 30 and 32 as rings, since it appears as though a change of shape to have the triggers include a hollow inner section creating a ring would not change the usability of the device and it would work just as stated by pushing cams 26 and 28, moving the electrode out of the sleeve and connecting power to activate the electrode as disclosed.

Claims 7-8, 14-15 and 18are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rontal as applied above, in view of Cosmescu (US Pub. No. 2001/0018586).
Regarding Claims 7-8, 14-15 and 18, Rontal teaches the invention as applied above with an electrode used for electrocuting or electrocoagulating; however, is silent in teaching further comprising disposing a tube adjacent the track and along a longitudinal axis thereof and providing suction at a distal end of the tube. In the same field of invention, Cosmescu teaches a multifunction monopolar electrosurgical cutting/coagulating pencil capable of performing suction and irrigation during the procedure ([0016]-[0019] and [0064]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to attach a suction means to the invention of Rontal in order to allow suction of debris, smoke or fluid from the target area through a tube adjacent the track and along a longitudinal axis thereof to clear the area and/or the view of the surgeon during the procedure as Cosmescu discloses. 

Allowable Subject Matter
Claims 5, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither of the references cited alone or in any combination teach the limitations of dependent claims 5, 12 and 17 permitting a user to directly contact the electrode pen through a lateral opening formed as a through hole through the sleeve, the lateral opening disposed on at least one side of the sleeve in addition to all of the limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794